Citation Nr: 0503988	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  03-10 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C. § 1310.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1954.  He died in March 2001 of an acute myocardial 
infarction, poorly maintained diabetes mellitus, Type II and 
chronic obstructive lung disease.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
St. Paul, Minnesota Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claim for 
the cause of the veteran's death and entitlement to DIC under 
the provisions of 38 U.S.C. § 1318.

In essence, the appellant contends that the veteran's 
service-connected PTSD and cold-related injuries contributed 
significantly to his death from an acute myocardial 
infarction, diabetes mellitus, Type II and chronic 
obstructive lung disease because psychiatric and cold-injury 
symptomatology made the veteran resistant to seeking medical 
care and thus prevented him from getting the treatment that 
he needed to save his life.  Alternatively, the appellant 
indicated that the veteran was rated as being 90 percent 
disabled and had been granted individual unemployability.

These claims are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

The RO has made no attempt to comply with the notice 
provisions of the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  Accordingly, this case is remanded for the following 
actions.


1.  The RO must ensure compliance with the 
notice provisions of the VCAA.   First, the RO 
must inform the claimant of the information and 
evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. 
§ 5103(West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  Second, the RO must inform the 
claimant of the information and evidence the VA 
will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  Third, the RO must inform 
the claimant of the information and evidence 
the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Finally, the RO must 
request that the claimant provide any evidence 
in the claimant's possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002) 
and 38 C.F.R. § 3.159(b)(1) (2004).

2.   After providing the claimant with the 
notices required under VCAA and allowing the 
claimant an adequate time to respond to the 
notices, the RO must adjudicate the claim 
taking into account the entire record, to 
include all evidence added to the record as a 
result of the claimant's responses to the VCAA 
notices.

If the claims are not resolved to the appellant's 
satisfaction, she and her representative must be furnished an 
SSOC and afforded an opportunity to respond.  Thereafter, if 
in order, the case should be returned to the Board for 
further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




_______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).











